Citation Nr: 1123184	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Nashville, Tennessee, which, inter alia, denied service connection for back problems.

The Veteran requested to attend a hearing before a Veterans Law Judge at the RO, but canceled this request in December 2005.  He subsequently attended a Decision Review Officer (DRO) informal hearing in January 2007, the report of which is associated with the claims file.

Another issue that was on appeal, degenerative arthritis of the right hip, was granted service connection by the RO in an August 2007 rating decision.

The Board remanded this matter for further development in May 2008 and in September 2009.  

Following the May 2008 Board remand for further development, a claim for service connection for bilateral hearing loss, which was also on appeal, was granted by the RO in a March 2009 rating decision, thereby removing this issue from appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997). The remaining issue is returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a back disorder.

2.  There is probative evidence against a link between the Veteran's current back disorder and his military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2004.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, in a letter dated in March 2006, the RO additionally advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in March 2006, after issuance of the initial unfavorable AOJ decision in November 2004.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 2004, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in an SSOC dated in August 2007.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's VA treatment records, and requested from the Veteran information concerning any existing private treatment records, with no response from the Veteran.  Further, the Veteran was provided an opportunity to testify before RO personnel.  The VA also afforded the Veteran a VA examination in connection with his claim.  

The RO also has attempted to secure service treatment records (STRs).  However, the RO has indicated that the Veteran's SPRs cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

In this regard, in September 2008, the RO was notified by the NPRC that the Veteran's STRs were destroyed in the July 1973 fire.  In the same month, the RO sent a letter to the Veteran, informing him that his STRs were destroyed in the July 1973 fire, and furnished him an NA Form 13055 to request a thorough search for military medical records and requested that he submit any military medical records in his possession.  The Veteran did not respond to this letter.  Thus, there is no basis for any further pursuit of STRs.  

Thus, given that the RO has obtained available military and medical records from the Veteran, and that further attempts to obtain his STRs would be futile, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2009 remand.  Specifically, in the September 2009 remand, the RO was instructed to provide the Veteran with another VA examination by an appropriate specialist to determine the nature and etiology of his back disorder, and determine whether any back disorder is related to his military service.  The previous VA examination dated in April 2009 was found to be inadequate as the April 2009 VA examiner stated that he could not resolve his medical nexus opinion as to whether the Veteran's current back disorder is related to an incident of being hit by a car in 1943 without resorting to speculation due to a lack of objective data to support the etiology of his back pain.  In stating so, the VA examiner disregarded lay statements submitted by the Veteran indicating that the Veteran was hit by a car in 1943, including a statement from a witness of the accident.  In this regard, the Board finds that the RO has complied with these instructions by providing the Veteran with such an examination and an opinion that took into consideration the lay statements submitted by the Veteran, and that the April 2010 VA examination report and September 2010 and February 2011 addenda to the report substantially comply with the Board's September 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims that his current back disorder, diagnosed as lumbar degenerative disc disease with L5-S1 spondylolisthesis, is related to service.  Specifically, the Veteran argues that he was hit by a car during service in 1943, which resulted in a back injury.  See the Veteran's claim dated in July 2004, notice of disagreement (NOD) dated in December 2004, and VA Form 9 dated in August 2005.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination dated in April 2010 revealed a diagnosis of lumbar degenerative disc disease with L5-S1 spondylolisthesis.  Thus, there is sufficient evidence of a current back disorder.  Consequently, the determinative issue is whether the Veteran's back disorder is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

As for the Veteran's STRs, the Board acknowledges that attempts were made to secure them from the NPRC.  The NPRC responded that the records were destroyed in the St. Louis fire in 1973.   See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where STRs have been destroyed or are unavailable, the Board has a heightened duty to provide an explanation of reasons or bases for its findings).  Thus, no STRs are available for review to determine whether the Veteran received treatment for a back injury due to being hit by a car in 1943.  However, the Veteran has submitted lay statements attesting to the incident.  Specifically, the Veteran submitted a statement in August 2004 that described the accident, which occurred when the Veteran was on a road march.  The Veteran also submitted a buddy statement, also dated in August 2004, indicating that the Veteran was injured in a car accident in 1943 and the writer of the statement, who was attached to a medical unit at the time, rendered aid to the Veteran.  The RO considered this buddy statement to be confirmed evidence that the Veteran was injured in a car accident in 1943.  See November 2004 rating decision.

Post-service, there is no evidence of complaints of, or treatment for, a back disorder or symptomatology thereof.  The first documentation of a diagnosis of a back disorder was during a VA examination in April 2009, approximately 64 years after discharge from service.  The Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxson, supra, 230 F.3d at 1332.  Therefore, the presumption of in-service incurrence for arthritis is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.    

Further, during a VA examination dated in January 2009, the Veteran actually indicated that he never told anyone he had a back problem and denied having any problems with his back.  During a VA examination dated in April 2010, the Veteran reported that he began to experience back pain approximately 5 or 6 years prior to the examination.  In this regard, as a layperson, the Veteran is competent to report the symptoms he has experienced and the onset of these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board further finds these statements to be credible as they are supported by the evidence of record, which indicates no treatment whatsoever for back symptomatology.  Thus, the Board finds no evidence of non-chronic back disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Board notes that the Veteran had reported during an April 2009 VA examination that he was in a car accident during service and had experienced back pain since.  However, the Board finds this report to be incredible as it is contrary to the Veteran's prior and subsequent reports of no back problems until 2004 or 2005 and it is completely unsupported by the evidence of record, which is devoid of any evidence complaints of, and treatment for, a back problem.  

As to a nexus between the Veteran's current back disorder and his active military service, the findings of the April 2010 VA examiner provide strong evidence against the claim.  Initially, the Veteran reported during the examination that he developed back pain over the past 5 or 6 years, and that he had not had back pain previous to the last few years.  He also reported no history of trauma to the spine.  There also was no discussion with regard to his car accident in 1943.  After a thorough review of the claims file and an examination of the Veteran's spine, the VA examiner opined that the Veteran's back disorder is not caused by, or a result of, his in-service injury during the 1943 car accident.  The VA examiner indicated that the back disorder is contributed to by his age as well as a congenital spondylolistehsis.  There was nothing to suggest that the radiographic or clinical picture represents a post-traumatic condition.  Further, the Veteran stated that his back had been painful only for the past 5 or 6 years, which was 60 years after the car accident.  In a September 2010 addendum to the VA examination report, the VA examiner affirmed his previous opinion.  Subsequently, in a February 2011 addendum, the VA examiner indicated that the arthritis in the Veteran's back is unrelated to service.  Since there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

The Board notes that another nexus opinion, dated in April 2009, indicated that there was no documentation of the Veteran getting hit by a car in 1943, and that it would be speculative to resolve the issue of whether the Veteran's back disorder is related to his being hit by a car in 1943.  However, as mentioned previously, the Board had previously found this VA examination and nexus opinion to be inadequate because the VA examiner failed to consider lay statements submitted by the Veteran attesting to his being hit by a car in 1943, statements that the RO had previously considered as confirmation of the Veteran being hit by a car in 1943.  Thus, the April 2009 VA examination report is entitled to little probative weight.

Thus, while the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, even with VA's heightened duty to assist, as in this case, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for a back disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


